DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (US20130113328, “Kogure”) and Nagate et al. (JP05146103, “Nagate”, using machine translation).
Re claim 1, Kogure discloses a rotor 1 for an electric machine comprising: 
a plurality of laminations (fig 1, para [0050]) arranged in a stack defining a void (fig 1, para [0052] & [0054], void includes 1a & 6a-b) having a magnet-receiving portion 
a magnet 4 (fig 1, para [0051]) disposed in the magnet-receiving portion 1a and defining an axial groove 4a (fig 1, para [0052]), wherein the laminations include a positioner 1b (fig 1, para [0052]) projecting into the magnet receiving portion 1a (fig 1, para [0052]).
Kogure discloses claim 1 except for some but not all of the laminations include a positioner projecting into the magnet receiving portion such that the positioners form a series of spaced-apart shelves that engage the groove, and wherein the shelves are spaced apart from one another by one or more of the laminations having no positioner.
Nagate discloses some but not all of the laminations 4 (figs 1-2, para [0011], laminations w/ 6a) include a positioner projecting 9 (figs 1-2, para [0011]) into the magnet receiving portion 6a (figs 1-2) such that the positioners 9 form a series of spaced-apart shelves (figs 2, para [0011]), and wherein the shelves are spaced apart from one another by one or more of the laminations 4 having no positioner 9 (figs 1-2, para [0011], laminations w/ 6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations of Kogure so some but not all of the laminations include a positioner projecting into the magnet receiving portion such that the positioners form a series of spaced-apart shelves, and wherein the shelves are spaced apart from one another by one or more of the laminations having no positioner, as disclosed by Nagate, in order to reduce friction between the positioner and magnet, as taught by Nagate (para [0013]). It is pointed out that Kogure in view of 
Re claim 2, Kogure in view of Nagate disclose claim 1 as discussed above. Kogure is silent with respect to each axially-adjacent pair of the laminations that include the positioner is separated by an equal number of laminations having no positioner.
Nagate discloses each axially-adjacent pair of the laminations 4 that include the positioner 9 is separated by an equal number of laminations 4 having no positioner (fig 2, para [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations of Kogure in view of Nagate so each axially-adjacent pair of the laminations that include the positioner is separated by an equal number of laminations having no positioner, as disclosed by Nagate, in order to reduce friction between the positioner and magnet, as taught by Nagate (para [0013]).
Re claim 5, Kogure in view of Nagate disclose claim 1 as discussed above. Kogure further discloses the stack defines a plurality of voids (fig 1, para [0050], the voids forming the other openings for the other permanent magnets 4) each comprising a magnet-receiving portion 1b (fig 1) and a flux barrier portion 6a-b (fig 1) contiguous therewith (fig 1).
Re claim 13, Kogure discloses a lamination stack of a rotor 1 of an electric machine comprising: 

the flux barrier section 6a-b having a perimeter configured to present no obstruction to movement of a magnet 4 positioned in the magnet-receiving section 1a toward the flux barrier section 6a-b (fig 1, para [0054] & [0060]).
Kogure discloses claim 13 except for the positioners form a series of spaced-apart shelves; and 
a plurality of plain laminations each defining therein a hole comprising a magnet- receiving section and a flux barrier section contiguous with the magnet-receiving section, the flux barrier section having a perimeter configured to present no obstruction to movement of a magnet positioned in the magnet-receiving section toward the flux barrier section, at least one of the plain laminations being located between an axially-proximate pair of the positioning laminations.
Nagate discloses the positioners 9 (figs 1-2, para [0011]) form a series of spaced-apart shelves (fig 2, para [0011]); and 
a plurality of plain laminations 4 (figs 1-2, para [0011], laminations w/ slot 6b) each defining therein a hole 6b comprising a magnet-receiving section (figs 1-2, para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations of Kogure so the positioners form a series of spaced-apart shelves; and a plurality of plain laminations each defining therein a hole comprising a magnet-receiving section, at least one of the plain laminations being located between an axially-proximate pair of the positioning laminations, as disclosed by Nagate, in order to reduce friction between the positioner and magnet, as taught by Nagate (para [0013]). It is pointed out that Kogure in view of Nagate disclose the plurality of plain laminations have a flux barrier section contiguous with the magnet-receiving section, and the flux barrier section having a perimeter configured to present no obstruction to movement of a magnet positioned in the magnet-receiving section toward the flux barrier section; since Kogure discloses the laminations have the flux barrier sections 6a-b contiguous with the magnet-receiving section 1a (fig 1) and the flux barrier section 6a-b having the perimeter configured to present no obstructions to movement of the magnet 4 in the magnet receiving section 1a toward the flux barrier sections 6a-b; and Nagate discloses forming the positioning lamination 4 the same as the plain laminations 4 except for the positioners 9 (figs 1-2, para [0011]). 
Re claim 15, Kogure in view of Nagate disclose claim 13 as discussed above. Kogure is silent with respect to each axially-adjacent positioning laminations is separated by an equal number of laminations having no positioner.
Nagate discloses each axially-adjacent positioning laminations 4 is separated by an equal number of laminations 4 having no positioner (fig 2, para [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations of Kogure in view of Nagate so each axially-adjacent positioning laminations is separated by an equal number of laminations having no positioner, as disclosed by Nagate, in order to reduce friction between the positioner and magnet, as taught by Nagate (para [0013]).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure and Nagate and in further view of Nishiura et al. (US20070252469, “Nishiura”).
Re claim 3, Kogure in view of Nagate disclose claim 1 as discussed above. Kogure is silent with respect to at least two of the laminations having no positioner are between an axially-adjacent pair of shelves.
Nishiura discloses laminations 12 (figs 1-3) having no positioner 8e (figs 2a-3, para [0033]-[0034]) are between axially-adjacent pair of shelves (fig 3, para [0033]-[0034], shelves formed by 8e); and
that the ratio of laminations 11 and 12 may be differentiated (para [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try configuring the laminations of Kogure in view of Nagate so at least two of the laminations having no positioner are between an axially-adjacent pair of shelves, since Nishiura discloses the lamination ratio may be differentiated, in order to provide different lamination ratios to provide support against centrifugal forces for different operating conditions, as taught by Nishiura (para [0055]).
Re claim 16, Kogure in view of Nagate disclose claim 13 as discussed above. Kogure is silent with respect to at least two of the plain laminations are between an axially-adjacent pair of the positioning laminations.
Nishiura discloses at least one of the plain laminations 12 (figs 1-3) are between an axially-adjacent positioning laminations 11 (fig 3, para [0033]-[0034], shelves formed by 8e); and
that the ratio of laminations 11 and 12 may be differentiated (para [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try configuring the laminations of Kogure in view of Nagate so at least two of the plain laminations are between an axially-adjacent pair of positioning laminations, since Nishiura discloses the lamination ratio may be differentiated, in order to provide different lamination ratios to provide support against centrifugal forces for different operating conditions, as taught by Nishiura (para [0055]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834